 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Gentry Dee Deel,                                   No. CV-16-08136-PCT-GMS
                                                        No. CR-06-01147-PCT-GMS
10                  Petitioner,
                                                        ORDER
11   v.
12   United States of America,
13                  Respondent.
14
15          Pending before the Court is Petitioner Gentry Dee Deel’s Motion to Vacate, Set
16   Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. On July 2, 2018, Magistrate
17   Judge James Metcalf issued a Report and Recommendation (“R&R”) which recommends
18   that the motion be granted. (Doc. 43). Because intervening authority from the Ninth Circuit
19   makes Deel’s motion untimely, the Court must reject the R&R and deny Deel’s Motion.
20                                         DISCUSSION
21          The Antiterrorism and Effective Death Penalty Act (“AEDPA”) provides a one-year
22   statute of limitations for petitions filed under 28 U.S.C. § 2255, which runs from the latest
23   of four possible dates. Two of those dates are relevant to Deel’s Motion. Typically, the
24   one-year statute of limitations runs from “the date on which the judgment of conviction
25   becomes final.” Id. (f)(1). Because Deel’s conviction became final in 2009, his current
26   motion is not timely under that measure. But § 2255 also recognizes that the statute of
27   limitations may also run from “the date on which the right asserted was initially recognized
28   by the Supreme Court, if that right has been newly recognized by the Supreme Court and
 1   made retroactively applicable to cases on collateral review.” Id. (f)(2). Deel argues that
 2   because the Supreme Court recently recognized a new right in Johnson v. United States,
 3   135 S. Ct. 2551 (2015), he may now bring his petition for relief under § 2255.
 4          The Ninth Circuit’s recent decision in United States v. Blackstone, 903 F.3d 1020
 5   (9th Cir. 2018) controls the outcome of this case. There, the Ninth Circuit held that “[t]he
 6   Supreme Court has not recognized that § 924(c)’s residual clause is void for vagueness in
 7   violation of the Fifth Amendment.” Id. at 1028. Because that is the exact right that Deel
 8   seeks to assert here, the Court must deny his petition for relief under § 2255 as untimely.
 9          And because the Ninth Circuit’s recent decision in Blackstone creates a plain
10   procedural bar, the Court will not issue a certificate of appealability. See Slack v.
11   McDaniel, 529 U.S. 473, 484 (2000) (“Where a plain procedural bar is present . . . a
12   reasonable jurist could not conclude . . . that the petitioner should be allowed to proceed
13   further.”)
14          IT IS THEREFORE ORDERED that Magistrate Judge Metcalf’s R&R (Doc. 43)
15   is rejected.
16          IT IS FURTHER ORDERED that Deel’s Motion to Vacate or Set Aside under
17   § 2255 (Doc. 1) is DENIED AND DISMISSED WITH PREJUDICE.
18          IT IS FUTRHER ORDERED directing the Clerk of Court to terminate this action
19   and enter judgment accordingly.
20          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
21   Section 2255 Cases, in the event Movant files an appeal, the Court declines to issue a
22   certificate of appealability because reasonable jurists would not find the Court’s procedural
23   ruling debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
24          Dated this 12th day of February, 2019.
25
26
27
28


                                                 -2-
